United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 97-2166
                                      ___________

Gary Fountain,                         *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Stone Container, Inc.; United          * Eastern District of Arkansas.
Paperworkers International Union,      *
                                       *      [UNPUBLISHED]
            Appellees.                 *
                                  ___________

                           Submitted: February 13, 1998
                               Filed: March 2, 1998
                                   ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Gary Fountain appeals the district court&s1 adverse grant of summary judgment
on his claims that his union breached its duty of fair representation and his employer
breached a collective bargaining agreement. After a careful review of the record and
the parties& submissions on appeal, we affirm for the reasons stated by the district court.
See 8th Cir. R. 47B. We also grant appellees& joint motion to strike portions of the
joint appendix.


      1
       The Honorable Elsijane Trimble Roy, United States District Judge for the
Eastern District of Arkansas.
Accordingly, we affirm.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-